                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


 SHERMAN CARTER,                                )
                                                )
               Plaintiff,                       )
                                                )
        v.                                      )   CIVIL ACTION NO. 5:19-CV-207 (MTT)
                                                )
                                                )
 MEGAN J. BRENNAN,                              )
 Postmaster General,                            )
                                                )
               Defendant.                       )
                                                )

                                          ORDER

       Before the Court is the Defendant’s motion to dismiss for failure to exhaust

administrative remedies. Doc. 19. The Court is required to advise the Plaintiff of the

significance of this motion. See Griffith v. Wainwright, 772 F.2d 822 (11th Cir. 1985). In

an effort to afford the Plaintiff, who is proceeding pro se, adequate notice and time to

respond to the Defendant’s motion, the following notice is given.

       Normally, when considering a motion to dismiss, the Court limits its consideration

to the pleadings and exhibits attached thereto, as well as the parties’ briefs. If,

however, the Defendant has alleged that the Plaintiff’s claims should be dismissed for

failure to exhaust administrative remedies, “[t]he judge properly may consider facts

outside of the pleadings to resolve a factual dispute as to exhaustion where doing so

does not decide the merits, and the parties have a sufficient opportunity to develop the

record.” Trias v. Fla. Dep’t of Corr., 587 F. App’x 531, 535 (11th Cir. 2014) (citing

Bryant v. Rich, 530 F.3d 1368, 1376 (11th Cir. 2008)); Tillery v. U.S. Dep’t Homeland
Sec., 402 F. App’x 421, 424-25 (11th Cir. 2010) (holding that the general exhaustion

principles relied upon in Bryant also apply equally to Title VII exhaustion). If the Plaintiff

is responding to a motion to dismiss for failure to exhaust, this is his opportunity to

“develop the record.” Trias, 587 F. App’x at 535 (citing Bryant, 530 F.3d at 1376). The

Plaintiff has already filed a brief in response to the Defendant’s motion to dismiss. Doc.

21. But he must be given notice and an opportunity to provide the Court with affidavits

and/or other documents showing if he has exhausted available administrative remedies.

       Any affidavits and/or other documents must be filed WITHIN 21 DAYS of receipt

of this Order. See Fed. R. Civ. P. 15(a)(1)(B); M.D. Ga. Civ. R. 7.2. Thereafter, the

Court will consider the Defendant’s motion to dismiss and any opposition to the same

filed by the Plaintiff, and will issue its ruling.

       SO ORDERED, this 22nd day of October, 2019.

                                              S/ Marc T. Treadwell
                                              MARC T. TREADWELL, JUDGE
                                              UNITED STATES DISTRICT COURT




                                                 -2-
